DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed May 18, 2021, has been entered and considered.  Examiner has modified the grounds of rejection set forth in the previous Office Action in response to the amendments to the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire et al. (US 2005/0211442, hereinafter McGuire).
With regard to claims 1 and 10, McGuire discloses a wellhead isolation tool comprising (note that claim 10 is grouped along with claim 1, given that it recites essentially the same structure as claim 1, and the method of using the wellhead isolation tool of claim 1 would naturally comprise the steps recited in claim 10):
a mandrel head (especially Fig. 14) comprising:
a continuous one-piece annular sleeve (132) with an upper opening (see annotated Fig. provided below), a lower opening (see Fig. below), an inner surface, and an outer surface (see Fig. 14); and
a first throughbore (see annotated Fig. provided below) from the upper opening to the lower opening (Fig. 14); and
a first radially extending flange (unlabeled, see annotated Fig. below);
a lockdown mechanism comprising a substantially annular body (140) with internal threads (see annotated Fig. below) and a second radially extending flange configured to engage the first radially extending flange (Fig. 14);
a seal pack (136) surrounding a portion of the outer surface of the annular sleeve at a second axial location (see Fig. below);
wherein the inner surface of said annular sleeve is configured to connect to a mandrel at a first axial location (see Fig. provided below); and
wherein the second axial location is between the first axial location and the upper opening (see Fig. below, which shows the second axial location being between the first location and the upper opening).

    PNG
    media_image1.png
    480
    683
    media_image1.png
    Greyscale

With regard to claims 2 and 11, the first axial location is proximate the lower opening (see Fig. above).
With regard to claim 3, the second axial location is proximate the upper opening (note that the term “proximate” is broad—in this case, the second location is at least closer to the upper opening than it is to the lower opening).

Allowable Subject Matter
Claims 4-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676